Per Curiam.  Defendant, Judy L. Jones, has filed a motion for a belated appeal. Attached to the motion is an affidavit from her attorney which states that he notified defendant of her right to appeal and notified her of the 30 day period for giving a notice of appeal. The affidavit further provides, “[D]ue to no response from the defendant, I did not perfect the appeal. . . .” There is no evidence to indicate that defendant expressed a desire to appeal within the 30 day period. A defendant may waive her right to appeal by failure to inform counsel of her desire to appeal. Henderson v. State, 278 Ark. 107, 643 S.W.2d 541 (1982). Therefore, we deny the motion for a belated appeal.